UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6116


CHARLES ROBERT CANTER, III,

                Plaintiff - Appellant,

          v.

RICHARD GRAHAM, JR., Warden; JAMES TITCHNELL, Case Manager
Manager; T. HUMBERTSON, Case Manager Specialist; J. WILSON,
Case Manager Supervisor; B. PAYTON, Sergeant; C. MELLOTT,
Major,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:14-cv-03995-GJH)


Submitted:   May 7, 2015                      Decided:   July 8, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Robert Canter, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Robert Canter, III, appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915A(b)(1) (2012).      We have reviewed the record and

find   no   reversible   error.   Accordingly,   we   affirm   for   the

reasons stated by the district court.     See Canter v. Graham, No.

8:14-cv-03995-GJH (D. Md. Jan. 8, 2015).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                  2